Case 20-10752-abl Doc9 Entered 03/10/20 11:00:27 Page i1of3

E FILED ON 03/10/2020

THOMAS E. CROWE, ESQ.

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION

2830 S. Jones Blvd., Suite 3

Las Vegas, Nevada 89146

(702) 794-0373

Nevada State Bar no. 3048
tecrowe@thomascrowelaw.com

Attorney for Debtor
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re: ) BANKRUPTCY NUMBER:
)  BK-S- 20-10752-ABL
) CHAPTER 7

JIMENEZ, ARMS, INC. )
)

Debtor. )

 

RESOLUTION OF THE BOARD OF DIRECTORS OF
JIMENEZ ARMS, INC.

DATED this 10° day of March, 2020.

THOMAS E, CROWE PROFESSIONAL
LAW CORPORATION

By /s/ THOMAS E, CROWE
THOMAS E. CROWE, ESQ.
2830 8. Jones Blvd., Ste. 3
Las Vegas, NV 89146
Attorney for Debtor

 

 
Case 20-10752-abl Doc9 Entered 03/10/20 11:00:27 Page 2of3

RESOLUTION OF THE BOARD OF DIRECTORS
OF JIMENEZ ARMS, INC,

Special Meeting of 02/01/2020

The Board of Directors met at this special meeting to discuss the financial
condition of the corporation. After discussion a motion was made and seconded to adopt the
following resolution:

Whereas the affairs of the business of this corporation have not been successfully
conducted for several months,

Be it therefore resolved that this corporation file its voluntary Petition for relief
under Chapter 7 of Title 11 of the United States Code in the United States Bankruptcy Court and

Be it further resolved that PAUL JIMENEZ, SR. is hereby authorized to prepare
the necessary Petition for relief and by that person’s single signature execute all necessary
documents and bind this corporation thereby and

Be it further resolved that PAUL JIMENEZ, SR. is hereby authorized to engage
the services of any attorney or accountant or both as shall appear necessary to assist in this

matter and to reimburse any attorney or accountant so engaged out of the assets of the

corporation,
The motion was adopted by a vote of | for filing to 0 against.
There being no further business to come before this meeting, a motion to adjourn
fff
//if
fff

fff

 
Case 20-10752-abl Doc9Q Entered 03/10/20 11:00:27 Page 3of3

was made and seconded and the meeting was adjourned.
DATED this25_ day of February, 2020.
JIMENEZ ARMS, INC.

JIME ARMS, INC.
DIRECTOR

Scanned by Tap Scanner

 
